Order unanimously affirmed with costs. Memorandum: In affirming, we do not adopt any inference in Special Term’s decision which could be interpreted as holding that the hospital is vicariously liable for the acts of an independent physician (see, Hill v St. Clare’s Hosp., 67 NY2d 72, 79; Bleiler v Bodnar, 65 NY2d 65, 73); however, there is a question of fact whether the hospital provided the anesthetist and, if so, whether it can be held liable (see, Hill v St. Clare’s Hosp., supra, at 80-81). (Appeal from order of Supreme Court, Erie County, Gossel, J. — summary judgment.) Present — Callahan, J. P., Denman, Green, Balio and Davis, JJ.